Name: 2002/107/EC: Council Decision of 28 January 2002 on the conclusion of an Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Croatia, of the other part - Information on the entry into force of the Interim Agreement on trade and trade-related matters between the European Community and Croatia
 Type: Decision
 Subject Matter: international trade;  European construction;  Europe
 Date Published: 2002-02-12

 Avis juridique important|32002D01072002/107/EC: Council Decision of 28 January 2002 on the conclusion of an Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Croatia, of the other part - Information on the entry into force of the Interim Agreement on trade and trade-related matters between the European Community and Croatia Official Journal L 040 , 12/02/2002 P. 0009 - 0010Council Decisionof 28 January 2002on the conclusion of an Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Croatia, of the other part(2002/107/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with Article 300(2), first subparagraph, first sentence, and Article 300(3), second subparagraph, thereof,Having regard to the proposal from the Commission(1),Having regard to the assent of the European Parliament(2),Whereas:(1) Pending the entry into force of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, signed at Luxembourg on 29 October 2001, it is necessary to approve the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Croatia, of the other part, initialled in Brussels on 10 July 2001.(2) The absence of a separate, pre-existing Transport Agreement between the European Community and the Republic of Croatia requires the inclusion of the relevant, trade-related, transport provisions under Protocol 6 of the Stabilisation and Association Agreement.(3) In the absence of pre-existing contractual structures this Agreement establishes an Interim Committee for the implementation of this Agreement.(4) The commercial provisions contained in this Agreement are of an exceptional nature, connected with the policy implemented within the framework of the Stabilisation and Association Process and will not constitute, for the European Union, any precedent in the commercial policy of the European Community with regard to third countries other than the countries covered by the Stabilisation and Association Process,HAS DECIDED AS FOLLOWS:Article 11. The Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Croatia, of the other part, the Annexes and Protocols annexed thereto and the Declarations attached to the Final Act are hereby approved on behalf of the Community.2. The texts referred to in paragraph 1 are attached to this Decision(3).Article 21. The Commission, assisted by representatives of the Member States, shall represent the Community in the Interim Committee established under Article 38 of the Agreement.2. The position to be taken by the Community within the Interim Committee shall be determined by the Council, on a proposal by the Commission, or, where appropriate, by the Commission, each in accordance with the corresponding provisions of the Treaty.Article 3The President of the Council is hereby authorised to designate the person(s) empowered, on behalf of the Community, to deposit the act of notification provided for in Article 50 of the Agreement.Done at Brussels, 28 January 2002.For the CouncilThe PresidentJ. PiquÃ © i Camps(1) OJ C 362 E, 18.12.2001, p. 1.(2) Opinion delivered on 14 December 2001 (not yet published in the Official Journal).(3) OJ L 330, 14.12.2001, p. 3.